DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on February 18, 2022.  These drawings are approved.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with an electrical cable comprising: at least one conductor having primary insulation and an outer jacket covering at least a portion of the at least one conductor, the outer jacket comprising at least one flame retardant, wherein the at least one flame retardant is present in an amount capable of retarding flame propagation in accordance with UL 1581 or IEC 60332, wherein the outer jacket meets FDA 21 CFR Food Contact compliance or Regulation (EU) No. 10/2011 requirements, and wherein the at least one flame retardant is essentially devoid of chromium, lead, arsenic, mercury, cadmium,  antimony or their compounds; brominated inorganic compounds; and brominated organic compounds (claim 1). This invention also deals with a method of imparting both flame retardancy and food contact compliance to an electrical cable, the method comprising providing an electrical cable, the electrical cable comprising: at least one conductor having primary insulation; an outer jacket covering at least a portion of the at least one conductor, the outer jacket comprising at least one flame retardant in an amount capable of retarding flame propagation in accordance with UL 1581 or IEC 60332; and one or more additives, the one or more additives being food compliant under FDA 21 CFR Food Contact compliance or Regulation (EU) No. 10/2011 requirements (claim 13).  The above stated claim limitations are not taught or suggested by the prior art of record and therefore claims 1-24 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed February 18, 2022, have been fully considered and they are persuasive.  Specifically, the applicant’s argument that “Mennone fails to disclose the recited flame retardant outer jacket" is persuasive and therefore claims 1-24 have been allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
March 25, 2022